Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 Line 5 recites, “converting the RF signal to a differential RF signal” should read “converting the RF signal to a differential RF signal;”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hart et al. (Hereinafter “Hart”) in the US Patent Application Publication Number US 20040178801 A1.

Regarding claim 1, Hart teaches a method for verifying connectivity of an absence of voltage tester to power lines in electrical equipment (A method and an apparatus are employed for individually monitoring the connectivity status of cables connected at a cable modem termination system (CMTS), where the cables conduct upstream and downstream RF communication signals; Abstract Line 1-2; FIG. 4 shows an alternative embodiment 200 to the cable connection monitoring circuit of FIG. 3; Paragraph [0009] Line 1-2), the method comprising:
generating a radio frequency (RF) signal [4.8 MHz signal] at a predetermined frequency [4.8MHz] (4.8 MHz is considered as the predetermined frequency) using an RF signal generator (4.8 MHz signal source as the signal generator) (For cable connection monitoring on the HFC network 40 downstream signal cable 41 connection to the CMTS at connector 42, the 4.8 MHz signal is injected onto the main RF signal path via directional coupler 151; Paragraph [0021] Line 1-4; FIG. 4 shows an alternative embodiment 200 in which power detector 120 measures differential power across a series source resistor R that is connected between the 4.8 MHz signal source and directional coupler 151 at the RF signal path; Paragraph [0022] Line 1-5);
converting the RF signal to a differential RF signal (Difference amplifier 123 determines the differential power between power detectors 120 and 121; Paragraph [0022] Line 7-8);
transmitting the differential RF signal across a circuit [130] including a pair of wire leads [HFC] [40] (FIG. 4 shows an interconnection diagram of cable connection monitoring circuit 200 for a single primary switch card representative of primary switch cards 51-55. Each primary switch card 51-55 has circuitry for continuously performing self-contained detection of the connectivity of cables attached to HFC network 40; Paragraph [0020] Line 1-6; Hybrid fiber-coaxial (HFC) is a telecommunications industry term for a broadband network that combines optical fiber and coaxial cable; https://en.wikipedia.org/wiki/Hybrid_fiber-coaxial; Therefore HFC comprises more than one cable and has a pair of wire leads or cables), 
each wire in the pair of wire leads [40] being connected to a power line [41] having a same phase [42] (For cable connection monitoring on the HFC network 40 downstream signal cable 41 connection to the CMTS at connector 42, the 4.8 MHz signal is injected onto the main RF signal path via directional coupler 151; Paragraph [0021] Line 1-4; Controller 56, 57 receives the status indicator signal and thereby maintains the continuous cable connectivity monitoring status for cable 41. Similar connectivity status is maintained for the cables associated with each primary switch card 51-55; Paragraph [0021] Line 33-37; Cable 41 connected at the connector has same phase and similarly other cables are connected to the connector 42 and has same phase);
receiving the RF signal at an RF detector [120] + [121] (Parallel power detector 121 acts as a reference signal monitor as it directly measures the 4.8 MHz reference signal power. Difference amplifier 123 determines the differential power between power detectors 120 and 121; Paragraph [0022] Line 5-8); and
determining whether each wire in the pair of wire leads [40] is connected to a same power line [41] via a change in a characteristic impedance of the circuit [130] (Window comparator 130 compares the measured power difference value to a stored range of predetermined acceptable power values. A detection of differential power that is within a predetermined window for normal differential power indicates normal connectivity. However, detection of a less than normal power differential indicates a high impedance, which is caused by either a broken or disconnected cable 41. If a significant power drop, or power differential, is detected between the reference source power measured by detector 121 and the power present at RF signal cable measured by detector 120, it indicates a possible short or ground fault condition; Paragraph [0022] Line 9-20).

Regarding claim 2, Hart teaches a method, wherein 
the change in the characteristic impedance of the circuit [130] is determined by a change in amplitude of the output of the RF detector signal [120] + [121] (Power detector 120 and window comparator 130 test for the presence of the nominal network impedance. Power detector 120 receives the reference signal from the backplane 90 through directional coupler 152, an equivalent counterpart to coupler 151. The received 4.8 MHz reference signal is converted by power detector 120, which generates a DC voltage proportional to the power level of the received reference signal. A predefined window of acceptable readings is stored by window comparator 130 for comparison to the measured values. Window comparator 130 verifies whether the measured voltage is within the expected range; Paragraph [0021] Line 10-21; FIG. 4 shows an embodiment 200 in which power detector 120 measures differential power across a series source resistor R that is connected between the 4.8 MHz signal source and directional coupler 151 at the RF signal path. Parallel power detector 121 acts as a reference signal monitor as it directly measures the 4.8 MHz reference signal power; Paragraph [0022] Line 1-7; Window comparator compares the impedance as a voltage (amplitude) to determine the change of the output of the detector circuit).

Regarding claim 3, Hart teaches a method, wherein 
determining whether each wire in the pair of wire leads is connected to the same power line based on an amplitude of the output comprises:
comparing the amplitude to a threshold (a stored range of predetermined acceptable power values as the threshold) (Window comparator 130 compares the measured power difference value to a stored range of predetermined acceptable power values. A detection of differential power that is within a predetermined window for normal differential power indicates normal connectivity; Paragraph [0022] Line 9-13); and
verifying that each wire in the pair of wire leads is connected to the same power line when the amplitude is below the threshold (A detection of differential power that is within a predetermined window for normal differential power indicates normal connectivity; Paragraph [0022] Line 9-13; Claim 1: A method for individually monitoring the connectivity status of a plurality cables, each cable connected at a respective port on a cable modem termination system (CMTS) having switching interfaces between primary and secondary routers, the cables conducting upstream and downstream RF communication signals on parallel paths having a nominal system impedance, whereby the monitoring is self-contained within the CMTS, …… e) determining the connectivity statuses of the connected cables based on the DC voltages of step d); and f) generating a cable status indicator for each RF port cable).

Regarding claim 4, Hart teaches a method, wherein determining whether each wire in the pair of wire leads is connected to the same power line based on an amplitude of the output comprises:
comparing the amplitude to a threshold (a stored range of predetermined acceptable power values as the threshold) (Window comparator 130 compares the measured power difference value to a stored range of predetermined acceptable power values. A detection of differential power that is within a predetermined window for normal differential power indicates normal connectivity; Paragraph [0022] Line 9-13); and
verifying that each wire in the pair of wire leads is connected to the same power line when the amplitude exceeds the threshold(A detection of differential power that is within a predetermined window for normal differential power indicates normal connectivity; Paragraph [0022] Line 9-13; Claim 1: A method for individually monitoring the connectivity status of a plurality cables, each cable connected at a respective port on a cable modem termination system (CMTS) having switching interfaces between primary and secondary routers, the cables conducting upstream and downstream RF communication signals on parallel paths having a nominal system impedance, whereby the monitoring is self-contained within the CMTS, …… e) determining the connectivity statuses of the connected cables based on the DC voltages of step d); and f) generating a cable status indicator for each RF port cable).
Regarding claim 5, Hart teaches a method, further comprising:
prior to transmitting the RF signal across the circuit [130], connecting the RF signal generator (4.8 MHz signal source as the signal generator) to the circuit [130] using an analog switch [51-55] in Figure 2 (primary switch card 51-55 as the analog switch) (Each primary switch card 51-55 is connected to one of the PSBARs 31-35, respectively. A primary switch card 51-55 is used in conjunction with the secondary switch card 59 to provide the complete switchover between a malfunctioning PSBAR 31-35 and the SSBAR 36. The primary function is to switch the malfunctioning PSBAR's RF transmitter and receiver connections to the SSBAR's RF transmitter and receivers. RF switch controller 56, 57 programs the primary switch cards 51-55 via connections 61-67 with RF backplane 90. Relays are used to switch between ports on the primary switch cards 51-55 upon control commands dispatched by switch controllers 56, 57. Connections 61-67 include serial peripheral interfaces (SPIs) as well as parallel cables that carry signals from transmitters Tx and receivers Rx0-Rx7 of PSBAR 31-35 and SSBAR 36. There is cable detection circuitry on each of the primary switch cards 51-55 to detect proper cable connectivity to its corresponding activated PSBAR 31-35 or SSBAR 36; Paragraph [0017] Line 1-20; Figure 2 shows the switch and prior to transmitting the RF signal across the circuit [130], connecting the RF signal generator (4.8 MHz signal source as the signal generator) to the circuit [130] using an analog switch [51-55] as shown in Figure 3 or 4).

Regarding claim 6, Hart teaches a method, further comprising:
prior to connecting the RF signal generator (4.8 MHz signal source as the signal generator) to the circuit [130], analyzing the output of the RF detector [120] + [121] with the RF signal generator off (Each primary switch card 51-55 is connected to one of the PSBARs 31-35, respectively. A primary switch card 51-55 is used in conjunction with the secondary switch card 59 to provide the complete switchover between a malfunctioning PSBAR 31-35 and the SSBAR 36. The primary function is to switch the malfunctioning PSBAR's RF transmitter and receiver connections to the SSBAR's RF transmitter and receivers. RF switch controller 56, 57 programs the primary switch cards 51-55 via connections 61-67 with RF backplane 90. Relays are used to switch between ports on the primary switch cards 51-55 upon control commands dispatched by switch controllers 56, 57. Connections 61-67 include serial peripheral interfaces (SPIs) as well as parallel cables that carry signals from transmitters Tx and receivers Rx0-Rx7 of PSBAR 31-35 and SSBAR 36. There is cable detection circuitry on each of the primary switch cards 51-55 to detect proper cable connectivity to its corresponding activated PSBAR 31-35 or SSBAR 36; Paragraph [0017] Line 1-20; Figure 2 shows the switch and prior to connecting the RF signal generator (4.8 MHz signal source as the signal generator) to the circuit [130], analyzing the output of the RF detector [120] + [121] with the RF signal generator off shown in Figure 2 when the switch card is off the generator is off). 


Regarding claim 7, Hart teaches a method, further comprising:
prior to connecting the RF signal generator (4.8 MHz signal source as the signal generator) to the circuit [130], analyzing the output of the RF detector [120] + [121] with the RF signal generator on (Each primary switch card 51-55 is connected to one of the PSBARs 31-35, respectively. A primary switch card 51-55 is used in conjunction with the secondary switch card 59 to provide the complete switchover between a malfunctioning PSBAR 31-35 and the SSBAR 36. The primary function is to switch the malfunctioning PSBAR's RF transmitter and receiver connections to the SSBAR's RF transmitter and receivers. RF switch controller 56, 57 programs the primary switch cards 51-55 via connections 61-67 with RF backplane 90. Relays are used to switch between ports on the primary switch cards 51-55 upon control commands dispatched by switch controllers 56, 57. Connections 61-67 include serial peripheral interfaces (SPIs) as well as parallel cables that carry signals from transmitters Tx and receivers Rx0-Rx7 of PSBAR 31-35 and SSBAR 36. There is cable detection circuitry on each of the primary switch cards 51-55 to detect proper cable connectivity to its corresponding activated PSBAR 31-35 or SSBAR 36; Paragraph [0017] Line 1-20; Figure 2 shows the switch and prior to connecting the RF signal generator (4.8 MHz signal source as the signal generator) to the circuit [130], analyzing the output of the RF detector [120] + [121] with the RF signal generator off shown in Figure 2 when the switch card is off the generator is on). 

Regarding claim 8, Hart teaches a connectivity verification system (A method and an apparatus are employed for individually monitoring the connectivity status of cables connected at a cable modem termination system (CMTS), where the cables conduct upstream and downstream RF communication signals; Abstract Line 1-2; FIG. 4 shows an alternative embodiment 200 to the cable connection monitoring circuit of FIG. 3; Paragraph [0009] Line 1-2), the method comprising:
a radio frequency (RF) signal generator (4.8 MHz signal source as the signal generator) configured to generate an RF signal [4.8 MHz signal] (For cable connection monitoring on the HFC network 40 downstream signal cable 41 connection to the CMTS at connector 42, the 4.8 MHz signal is injected onto the main RF signal path via directional coupler 151; Paragraph [0021] Line 1-4; FIG. 4 shows an alternative embodiment 200 in which power detector 120 measures differential power across a series source resistor R that is connected between the 4.8 MHz signal source and directional coupler 151 at the RF signal path; Paragraph [0022] Line 1-5);
an RF detector [120]+[121] in communication with the RF signal generator (Parallel power detector 121 acts as a reference signal monitor as it directly measures the 4.8 MHz reference signal power. Difference amplifier 123 determines the differential power between power detectors 120 and 121; Paragraph [0022] Line 5-8; Figure 4 shows an RF detector [120]+[121] in communication with the RF signal generator (RFIN); and
a circuit [130], having a characteristic impedance, coupled to the RF signal generator via another circuit [151] (directional coupler as the another circuit) configured to convert the RF signal [RFIN] to a differential RF signal and RF detector [120]+[121] (Difference amplifier 123 determines the differential power between power detectors 120 and 121; Paragraph [0022] Line 7-8; FIG. 4 shows an alternative embodiment 200 in which power detector 120 measures differential power across a series source resistor R that is connected between the 4.8 MHz signal source and directional coupler 151 at the RF signal path; Paragraph [0022] Line 1-5),
the circuit including a pair of wire leads [HFC] [40] (FIG. 4 shows an interconnection diagram of cable connection monitoring circuit 200 for a single primary switch card representative of primary switch cards 51-55. Each primary switch card 51-55 has circuitry for continuously performing self-contained detection of the connectivity of cables attached to HFC network 40; Paragraph [0020] Line 1-6; Hybrid fiber-coaxial (HFC) is a telecommunications industry term for a broadband network that combines optical fiber and coaxial cable; https://en.wikipedia.org/wiki/Hybrid_fiber-coaxial; Therefore HFC comprises more than one cable and has a pair of wire leads or cables), 
each wire in the pair of wire leads [40] being connected to a same phase wire [41] of a power line [42] (For cable connection monitoring on the HFC network 40 downstream signal cable 41 connection to the CMTS at connector 42, the 4.8 MHz signal is injected onto the main RF signal path via directional coupler 151; Paragraph [0021] Line 1-4; Controller 56, 57 receives the status indicator signal and thereby maintains the continuous cable connectivity monitoring status for cable 41. Similar connectivity status is maintained for the cables associated with each primary switch card 51-55; Paragraph [0021] Line 33-37; Cable 41 connected at the connector has same phase and similarly other cables are connected to the connector 42 and has same phase);
wherein connectivity of the pair of wire leads [40] to the same phase wire [41] of the power line is verified by analyzing a change in the characteristic impedance (Window comparator 130 compares the measured power difference value to a stored range of predetermined acceptable power values. A detection of differential power that is within a predetermined window for normal differential power indicates normal connectivity. However, detection of a less than normal power differential indicates a high impedance, which is caused by either a broken or disconnected cable 41. If a significant power drop, or power differential, is detected between the reference source power measured by detector 121 and the power present at RF signal cable measured by detector 120, it indicates a possible short or ground fault condition; Paragraph [0022] Line 9-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hart ‘801 A1 in view of MIZOKAMI et al. (Hereinafter “MIZOKAMI”) in the US Patent Publication Number US 20170244442 A1.

Regarding claim 9, Hart fails to teach a connectivity verification system, wherein the circuit includes at least one LC Balun configured to convert the RF signal from single-ended to differential, wherein each output of the LC Balun is connected to one wire in the pair of wire leads through an LC resonance filter.
MIZOKAMI teaches a semiconductor device, which is, for example, suitably used for a radio-frequency integrated circuit (RFIC) for a radio communication device (Paragraph [0001] Line 1-4), 
(MIZOKAMI discloses in an RFIC provided in a semiconductor device according to an embodiment, a low-noise amplifier (41) for reception and a power amplifier (11) for transmission are connected to a common antenna connection terminal (5)  and therefore is used in a transmission line which is same field as Hart discloses to determine the connectivity of the wire in the transmission line), wherein 
the circuit includes at least one LC Balun [22] (FIG. 6 shows a balun 22 and a variable capacitive element Cin_tx in addition to antenna 4, antenna connection terminal 5, transmitting matching circuit 20, receiving matching circuit 30, PA 11, and LNA 41 of FIG. 5; Paragraph [0053] Line 1-4) configured to convert the RF signal from single-ended to differential (With reference to FIG. 6, balun 22 is constituted of a transformer including a primary winding L1 and a secondary winding L2. To the opposite ends of primary winding L1, respective differential output terminals of PA 11 are connected. One end of secondary winding L2 is connected to a ground node GND, and the other end is connected to transmitting matching circuit 20. Balun 22 is provided to convert a differential signal that is output from PA 11, into a single-ended signal; Paragraph [0056] Line 1-9), 
wherein each output of the LC Balun [22] is connected to one wire in the pair of wire leads through an LC resonance filter [23] (The transmitting matching circuit includes a π-type LC filter 23. LC filter 23 includes an inductor Lhd3, a variable capacitive element Cm_tx, and a variable capacitive element Cout_tx. Inductor Lhd3 is connected between secondary winding L2 of balun 22 and antenna connection terminal 5; Paragraph [0056] Line 1-6; Where a capacitance value of variable capacitive element Cm_tx is denoted by C.sub.in tx, a capacitance value of variable capacitive element Cout_tx is denoted by C.sub.out tx, and an inductance value of inductor Lhd3 is denoted by L.sub.hd3, a parallel resonance condition is given by the formula; Paragraph [0057] Line 2-7). The purpose of doing so is to prevent a deterioration in receiving sensitivity and a decrease in transmission efficiency, to allow the number of parts to be reduced and also to allow the footprint on the printed circuit board to be reduced, to reduce a loss of a radio-frequency reception signal. That is, an impedance of transmitting matching circuit 20 is set to a value larger than a value at a time of a transmission operation and to remove a third harmonic output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hart in view of MIZOKAMI, because MIZOKAMI teaches to include at least one LC Balun configured to convert the RF signal from single-ended to differential prevents a deterioration in receiving sensitivity and a decrease in transmission efficiency (Paragraph [0010]), allows the number of parts to be reduced and also allows the footprint on the printed circuit board to be reduced (Paragraph [0072]), reduces a loss of a radio-frequency reception signal. That is, an impedance of transmitting matching circuit is set to a value larger than a value at a time of a transmission operation (Paragraph [0058]) and removes a third harmonic output (Paragraph [0057]).


Regarding claim 10, Hart fails to teach a connectivity verification system, wherein the circuit includes a signal transformer including a primary side and a secondary side having at least two secondary windings, the primary side of the signal transformer being driven by the RF signal generator, each wire in the pair of wire leads belonging to the same phase connects to one side of the two secondary windings, wherein other sides of the secondary windings connect to a rectifier and the RF detector.
MIZOKAMI teaches a semiconductor device, which is, for example, suitably used for a radio-frequency integrated circuit (RFIC) for a radio communication device (Paragraph [0001] Line 1-4), 
(MIZOKAMI discloses in an RFIC provided in a semiconductor device according to an embodiment, a low-noise amplifier (41) for reception and a power amplifier (11) for transmission are connected to a common antenna connection terminal (5)  and therefore is used in a transmission line which is same field as Hart discloses to determine the connectivity of the wire in the transmission line), wherein 
the circuit includes a signal transformer including a primary side [L1] and a secondary side having at least two secondary windings [L2] [Lhd3] in Figure 6 (Specifically, where an inductance value of primary winding L1 of balun 22 is denoted by L.sub.1, an inductance value of secondary winding L2 is denoted by L2, an inductance value of inductor Lhd3 is denoted by L.sub.hd3, and a capacitance value of variable capacitive element Cin_tx is denoted by C.sub.in tx, angular frequency component ω.sub.notch to be removed is given by the following formula. The following formula can be derived under the condition that inductor Lhd3, secondary winding L2; Paragraph [0059] Line 5-12), the primary side of the signal transformer being driven by the RF signal generator (PA11+12) (In Figure 5 transmitting unit 10 includes PA 11 and a local oscillator (LO) 12. LO 12 uses a system configured to control an oscillation frequency of a phase lock loop (PLL) frequency synthesizer by a voltage controlled oscillator (VCO); Paragraph [0047] Line 1-5; Figure 6 shows that the primary side of the signal transformer [L1] being driven by the RF signal generator (PA11+12)), 
each wire in the pair of wire leads belonging to the same phase connects to one side of the two secondary windings [L2] [Lhd3], wherein other sides of the secondary windings connect to a rectifier [LNA 41] (as the rectifier) and the RF detector [30 +[40] (FIG. 6 shows a balun 22 and a variable capacitive element Cin_tx in addition to antenna 4, antenna connection terminal 5, transmitting matching circuit 20, receiving matching circuit 30, PA 11, and LNA 41 of FIG. 5; Paragraph [0053] Line 1-3; Figure 6 shows that other sides of the secondary windings connect to a rectifier [LNA 41] (as the rectifier) and the RF detector [30 +[40]). The purpose of doing so is to prevent a deterioration in receiving sensitivity and a decrease in transmission efficiency, to allow the number of parts to be reduced and also to allow the footprint on the printed circuit board to be reduced, to reduce a loss of a radio-frequency reception signal. That is, an impedance of transmitting matching circuit 20 is set to a value larger than a value at a time of a transmission operation and to remove a third harmonic output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hart in view of MIZOKAMI, because MIZOKAMI teaches to include a signal transformer including a primary side and a secondary side having at least two secondary windings prevents a deterioration in receiving sensitivity and a decrease in transmission efficiency (Paragraph [0010]), allows the number of parts to be reduced and also allows the footprint on the printed circuit board to be reduced (Paragraph [0072]), reduces a loss of a radio-frequency reception signal. That is, an impedance of transmitting matching circuit is set to a value larger than a value at a time of a transmission operation (Paragraph [0058]) and removes a third harmonic output (Paragraph [0057]).


Regarding claim 11, Hart fails to teach a connectivity verification system, wherein the circuit includes a signal transformer including a primary side and a secondary side having at least a first secondary winding and a second secondary winding, the primary side of the signal transformer being driven by the RF signal generator, the first secondary winding being connected across the two wires in the pair of wire leads belonging to the same phase, the second secondary winding being connected to the RF detector.
MIZOKAMI teaches a semiconductor device, which is, for example, suitably used for a radio-frequency integrated circuit (RFIC) for a radio communication device (Paragraph [0001] Line 1-4), 
(MIZOKAMI discloses in an RFIC provided in a semiconductor device according to an embodiment, a low-noise amplifier (41) for reception and a power amplifier (11) for transmission are connected to a common antenna connection terminal (5)  and therefore is used in a transmission line which is same field as Hart discloses to determine the connectivity of the wire in the transmission line), wherein 
the circuit includes a signal transformer including a primary side [L1] and a secondary side having at least a first secondary winding and a second secondary winding [L2] [Lhd3] in Figure 6 (Specifically, where an inductance value of primary winding L1 of balun 22 is denoted by L.sub.1, an inductance value of secondary winding L2 is denoted by L2, an inductance value of inductor Lhd3 is denoted by L.sub.hd3, and a capacitance value of variable capacitive element Cin_tx is denoted by C.sub.in tx, angular frequency component ω.sub.notch to be removed is given by the following formula. The following formula can be derived under the condition that inductor Lhd3, secondary winding L2; Paragraph [0059] Line 5-12), 
the primary side of the signal transformer being driven by the RF signal generator (PA11+12) (In Figure 5 transmitting unit 10 includes PA 11 and a local oscillator (LO) 12. LO 12 uses a system configured to control an oscillation frequency of a phase lock loop (PLL) frequency synthesizer by a voltage controlled oscillator (VCO); Paragraph [0047] Line 1-5; Figure 6 shows that the primary side of the signal transformer [L1] being driven by the RF signal generator (PA11+12)), 
the first secondary winding [L2] being connected across the two wires in the pair of wire leads belonging to the same phase, the second secondary winding being connected to the RF detector [30] +[40] (FIG. 6 shows a balun 22 and a variable capacitive element Cin_tx in addition to antenna 4, antenna connection terminal 5, transmitting matching circuit 20, receiving matching circuit 30, PA 11, and LNA 41 of FIG. 5; Paragraph [0053] Line 1-3; Figure 6 shows that other sides of the secondary windings connect to the RF detector [30 +[40]). The purpose of doing so is to prevent a deterioration in receiving sensitivity and a decrease in transmission efficiency, to allow the number of parts to be reduced and also to allow the footprint on the printed circuit board to be reduced, to reduce a loss of a radio-frequency reception signal. That is, an impedance of transmitting matching circuit 20 is set to a value larger than a value at a time of a transmission operation and to remove a third harmonic output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hart in view of MIZOKAMI, because MIZOKAMI teaches to include a signal transformer including a primary side and a secondary side having at least two secondary windings prevents a deterioration in receiving sensitivity and a decrease in transmission efficiency (Paragraph [0010]), allows the number of parts to be reduced and also allows the footprint on the printed circuit board to be reduced (Paragraph [0072]), reduces a loss of a radio-frequency reception signal. That is, an impedance of transmitting matching circuit is set to a value larger than a value at a time of a transmission operation (Paragraph [0058]) and removes a third harmonic output (Paragraph [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

BUGARIS et al. (US 20170269128 A1) discloses, “Method And Device For Detecting The Absence Of Voltage- A system and method for determining the absence of voltage with a permanently installed voltage tester in electrical equipment (Paragraph [0002]). In order to rely on an absence of voltage indication from a non-portable system, it is important to confirm that the installed testing device is still directly coupled as intended with direct connection to the circuit part desired to be monitored. Additionally, it is advantageous to accomplish this verification without the need to directly access the equipment (i.e., keeping the doors and covers closed), which often results in no direct line of sight. In industrial electrical equipment, installation failure is typically a loose or severed connection due to a faulty termination, thermal expansion, or vibration. When verifying the absence of a signal, such as voltage, this can be accomplished by verifying that there is continuity throughout the system or device from the indicator to the main circuit. There are several techniques that can be used to verify that connectivity exists between the leads of the test device and the circuit conductors, thus ensuring that the device installation is intact (Paragraph [0042])- However BUGARIS does not disclose that converting the RF signal to a differential RF signal and transmitting the differential RF signal across a circuit including a pair of wire leads, each wire in the pair of wire leads being connected to a power line having a same phase”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866